NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election of Group II (claims 9-14) in the reply filed on 17 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-8 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.42(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Drawings
The drawings were received on 13 December 2018.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the first assembly" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if “a centrifugation program” in line 19 refers to the same centrifugation program in line 3 or to a different program. Claims 10-14 are rejected for the same reason due to their dependency upon claim 9.
Claim 11 recites the limitation "the waste outlet" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an alignment mechanism in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ariff et al. (U.S. Patent Application Pub. No. 2008/0014181) in view of Dolecek et al. (U.S. Patent Application Pub. No. 2002/0148787), Alchas et al. (U.S. Patent No. 5,035,708) in view of Moore et al. (U.S. Patent Application Pub. No. 2004/0209755), and Kelly (U.S. Patent No. 5,090,093).
Regarding claim 9, Ariff et al. discloses a cell separation system, comprising: a non-transitory storage device comprising a plurality of logic associated with centrifugation programs, wherein execution of a centrifugation program separates a cell volume from a biologic material volume (paras. [0077] and [0082]); a heating mechanism (para. [0054]); a containment mechanism in proximity of the heating mechanism (Fig. 3B); an assembly removably coupled to the containment mechanism, wherein the assembly comprises: a centrifugation bowl comprising a plurality of cell concentration areas, a reservoir, and a center column comprising a plurality of fluid lines (Fig. 2A), a cradle, wherein the bowl is removably coupled to the cradle to enable free rotation of the bowl while coupled to the cradle (para. [0053] and [0054]; Fig. 2C), wherein, in a first state of a centrifugation program, the assembly is configured to rotate around a central axis in a first direction and in a second direction in an alternating fashion and the heating mechanism is activated, and  31wherein, in a second state of a centrifugation program, the heating mechanism is deactivated and the single-walled bowl is configured to rotate in a single direction around the central axis to separate a plurality of waste from a plurality of cells (para. [0108]), but does not disclose that the heating mechanism is electrically coupled to a power supply; that the centrifugation bowl is single-walled; wherein the cradle comprises a plurality of apertures formed concentrically through the cradle; and an alignment mechanism coupled to the containment mechanism and the bowl to restrict movement of the center column of the bowl when the first assembly is coupled to the containment mechanism.
Dolecek et al. discloses a separation system comprising a heating mechanism electrically coupled to a power supply (para. [0261]). It would have been obvious for one 
Alchas et al. discloses a separation system comprising a single-walled centrifugation bowl 30 and a cradle 31. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Ariff et al. with the single-walled centrifugation bowl and cradle taught by Alchas et al. for the purpose of separating and isolating endothelial cells from within digested fat tissue sample via centrifugation (col. 5 lines 42-52; fig. 3).
Moore et al. discloses an assembly wherein the cradle 1 comprises a plurality of apertures 5 formed concentrically through the cradle. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cradle of Alchas et al. with the apertures in the cradle as taught by Moore et al., and incorporating the modified cradle Alchas et al. into the system of Ariff et al., for the purpose of lightening the overall weight of the cradle (para. [0038]).
Kelly discloses an assembly with an alignment mechanism 30 coupled to the containment mechanism 36 and the bowl 34 to restrict movement of the center column 28 of the bowl when the first assembly is coupled to the containment mechanism. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the assembly of Ariff et al. with the 
Regarding claim 10, Ariff et al. discloses wherein the separated cells are separated in the second state of a centrifugation program into a plurality of cell concentration areas in the single-walled bowl (para. [0057]).
Regarding claim 11, Ariff et al. discloses a third state, wherein, when the system is configured in the third state, the system is configured to drain a portion of the plurality of waste via the waste outlet (paras. [0058]-[0060]).
Regarding claim 12, Ariff et al. does not disclose wherein, when configured in the third state, the system traps, in a waste block formed in the single-walled bowl, another portion of the plurality of waste comprising an average diameter larger than the waste outlet.
Alchas et al. discloses wherein, the system traps, in a waste block (below valve 93), another portion of the plurality of waste (packed red blood cells) comprising an average diameter lager than the waste outlet (col. 5 line 42 – col. 6 line 6). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of modified Arrif et al. with the waste block taught by Alchas et al. for the purpose of isolating the cell pellet from the primary chamber above the valves and packed red blood cells below the valves (col. 5 line 42 – col. 6 line 6).
Regarding claim 13, Ariff et al. discloses wherein, when configured in a fourth state, the single-walled bowl is stationary (para. [0059]).
Regarding claim 14, Ariff et al. discloses wherein the plurality of fluid lines comprises a waste outlet and a clean line (para. [0058]-[0060]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/SHUYI S. LIU/
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774